Case 2:19-cv-13642-SFC-DRG ECF No. 1-6, PagelD.32 Filed 12/11/19 Page 1 of 2

EXHIBIT E
Case 2:19-cv-13642-SFC-DRG ECF No. 1-6, PagelD.33 Filed 12/11/19 Page 2 of 2

U.S. Department of Homeland Security
VERMONT SERVICE CENTER

75 LOWER WELDEN STREET

SAINT ALBANS, VT 05479

U.S. Citizenship and
Immigration Services

 

Monday, June 11, 2018

MAZEN SHWEIKA
13851 GREENWICH LN APT 107
SOUTHGATE MI 48195

Dear Mazen Shweika:

On 06/08/2018, you or the designated representative shown below, contacted us about your case. Some of the key information given
to us at that time was the following:

- —€asilerindicated they ares ~~ Applica or Petitioner me
Attorney Name: Information not available
Case type: : 1130
Filing date: 08/17/2017
Receipt #: SRC-17-906-73392
Referral ID: , T1D1591804240VSC
Beneficiary (if you filed for someone else): ALGHBAISH, Nuha
Your USCIS Account Number (A-number): AXXXXXXXX
Type of service requested: Outside Normal Processing Times

The status of this service request is:

Recently, you contacted U.S. Citizenship and Immigration Services (USCIS) about your Form I-130, Petition For Alien Relative,
because you believe your case is outside normal processing times.

Your case is currently delayed because the required security checks are still pending. We cannot make a decision on your case until
we receive the results of these security checks.

In the meantime, we have tools to help you at www.uscis.gov/tools and my.uscis.gov, including:
Sign up for automatic case updates in myUSCIS: my.uscis.gov/account

Ask our virtual assistant Emma: www.uscis.gov/emma
Check your case status: www.uscis.gov/casestatus
Check processing times: www.uscis.gov/processingtimes

Address Changes: If you move, please visit www-uscis.gov/addresschange for information on how to update your address. Remember
to update your address for all your receipt numbers.

If you try our online tools and still need help, please call USCIS customer service at 800-375-5283 or 800-767-1833 (TDD for the
hearing impaired).

U.S. CIS - 06-11-2018 08:51 AM CDT - SRC-17-906-73392

-10-
